Title: Reasons and Motives for the Albany Plan of Union, [July 1754]
From: Franklin, Benjamin
To: 


On July 23, 1754, soon after returning to New York from Albany, where he had been an observer, Thomas Pownall sent a long report on the Congress probably to Lord Halifax, president of the Board of Trade. After discussing in detail the negotiations with the Six Nations and the problems of Indian trade, he continued: “I had proposed troubling your Lordship with my Sentiments about the Conference held at Albany and the Plan and Representation that was the consequence of it. But since I began this Letter, Mr. Franklin of Philadelphia, with whom I have the pleasure to have created an Intimacy, call’d in upon me and has promised to send me from Philadelphia the P[lan] together with the Reasons and [purpose?] upon which it is form’d with the best account he can give me of the Effect and consequences it is likely to have. Desirous as I am to obey your Lordships commands and to send You the best account I can of these matters, I think myself very happy that I shall be thus able to transmitt to your Lordship by the next ship that sails from hence the best account that coud come from America.”
No manuscript text of such a commentary by Franklin has been found. But when Benjamin Vaughan began in 1776 to assemble materials for an edition of Franklin’s political writings he appealed to the Pennsylvanian’s grand-nephew Jonathan Williams, Jr., then in London, for help, and Williams sent him, among other papers, “your albany plan with Reasons and Motives …, which I found among the provincial papers, and consulted the Bishop and several other of your Friends upon the Occasion, who unanimously were of Opinion that you would not be displeased with me for it.” This is certainly the paper to which Pownall had referred. It is therefore assigned to the end of July 1754 and included here. As Vaughan printed it, the paper consisted of three sections; the last part of the second section had been lost before printing.
In October 1788, when the new government under the Constitution of 1787 was about to go into operation, “A true Patriot and Federalist,” writing from New York, sent to Matthew Carey, publisher of The American Museum, a copy of this paper, obviously taken from Vaughan’s edition. The contributor expressed surprise that it had “lain dormant and unnoticed among all the publications on the subject of the new government,” and hoped that it would “tend to convince the wavering, that the new constitution is not the fabrication of the moment, but urged upwards of thirty years ago by the great man — even when we were subordinate to a superior head. May we not then reasonably suppose he never lost sight of his favourite system, till, in the end of his life, he has lived to see it accomplished?” Carey offered Franklin an opportunity to make alterations in the paper, but the author declined with thanks, saying he had no inclination to make any changes in “those old Pieces of mine.” He did ask to see the proof sheets, however, adding “And if you have no Objection, you may follow the Albany Plan with the enclos’d Remark, but not as from me.” Carey did append the “Remark” without signature, and it is here reprinted from Franklin’s manuscript. His final reflections on the Albany Plan, though written in 1789, are so pertinent to the subject in general and to his strong desire for union that the editors feel justified in violating chronological order and presenting them here.
 
[July, 1754]
1. Reasons and Motives on which the Plan of Union was formed.
The Commissioners from a number of the northern colonies being met at Albany, and considering the difficulties that have always attended the most necessary general measures for the common defence, or for the annoyance of the enemy, when they were to be carried through the several particular assemblies of all the colonies; some assemblies being before at variance with their governors or councils, and the several branches of the government not on terms of doing business with each other; others taking the opportunity, when their concurrence is wanted, to push for favourite laws, powers, or points that they think could not at other times be obtained, and so creating disputes and quarrels; one assembly waiting to see what another will do, being afraid of doing more than its share, or desirous of doing less; or refusing to do any thing, because its country is not at present so much exposed as others, or because another will reap more immediate advantage; from one or other of which causes, the assemblies of six (out of seven) colonies applied to, had granted no assistance to Virginia, when lately invaded by the French, though purposely convened, and the importance of the occasion earnestly urged upon them: Considering moreover, that one principal encouragement to the French, in invading and insulting the British American dominions, was their knowledge of our disunited state, and of our weakness arising from such want of union; and that from hence different colonies were, at different times, extremely harassed, and put to great expence both of blood and treasure, who would have remained in peace, if the enemy had had cause to fear the drawing on themselves the resentment and power of the whole; the said Commissioners, considering also the present incroachments of the French, and the mischievous consequences that may be expected from them, if not opposed with our force, came to an unanimous resolution, That an union of the colonies is absolutely necessary for their preservation.
The manner of forming and establishing this union was the next point. When it was considered that the colonies were seldom all in equal danger at the same time, or equally near the danger, or equally sensible of it; that some of them had particular interests to manage, with which an union might interfere; and that they were extremely jealous of each other; it was thought impracticable to obtain a joint agreement of all the colonies to an union, in which the expence and burthen of defending any of them should be divided among them all; and if ever acts of assembly in all the colonies could be obtained for that purpose, yet as any colony, on the least dissatisfaction, might repeal its own act and thereby withdraw itself from the union, it would not be a stable one, or such as could be depended on: for if only one colony should, on any disgust withdraw itself, others might think it unjust and unequal that they, by continuing in the union, should be at the expence of defending a colony which refused to bear its proportionable part, and would therefore one after another, withdraw, till the whole crumbled into its original parts. Therefore the commissioners came to another previous resolution, viz. That it was necessary the union should be established by act of parliament.
They then proceeded to sketch out a plan of union, which they did in a plain and concise manner, just sufficient to shew their sentiments of the kind of union that would best suit the circumstances of the colonies, be most agreeable to the people, and most effectually promote his Majesty’s service and the general interest of the British empire. This was respectfully sent to the assemblies of the several colonies for their consideration, and to receive such alterations and improvements as they should think fit and necessary; after which it was proposed to be transmitted to England to be perfected, and the establishment of it there humbly solicited.
This was as much as the commissioners could do.

II. Reasons against partial Unions.
It was proposed by some of the Commissioners to form the colonies into two or three distinct unions; but for these reasons that proposal was dropped even by those that made it; [viz.]
1. In all cases where the strength of the whole was necessary to be used against the enemy, there would be the same difficulty in degree, to bring the several unions to unite together, as now the several colonies; and consequently the same delays on our part and advantage to the enemy.
2. Each union would separately be weaker than when joined by the whole, obliged to exert more force, be more oppressed by the expence, and the enemy less deterred from attacking it.
3. Where particular colonies have selfish views, as New York with regard to Indian trade and lands; or are less exposed, being covered by others, as New Jersey, Rhode Island, Connecticut, Maryland; or have particular whims and prejudices against warlike measures in general, as Pensylvania, where the Quakers predominate; such colonies would have more weight in a partial union, and be better able to oppose and obstruct the measures necessary for the general good, than where they are swallowed up in the general union.
4. The Indian trade would be better regulated by the union of the whole than by partial unions. And as Canada is chiefly supported by that trade, if it could be drawn into the hands of the English, (as it might be if the Indians were supplied on moderate terms, and by honest traders appointed by and acting for the public) that alone would contribute greatly to the weakening of our enemies.
5. The establishing of new colonies westward on the Ohio and the lakes, (a matter of considerable importance to the increase of British trade and power, to the breaking that of the French, and to the protection and security of our present colonies,) would best be carried on by a joint union.
6. It was also thought, that by the frequent meetings-together of commissioners or representatives from all the colonies, the circumstances of the whole would be better known, and the good of the whole better provided for; and that the colonies would by this connection learn to consider themselves, not as so many independent states, but as members of the same body; and thence be more ready to afford assistance and support to each other, and to make diversions in favour even of the most distant, and to join cordially in any expedition for the benefit of all against the common enemy.
These were the principal reasons and motives for forming the plan of union as it stands. To which may be added this, that as the union of the * * * * * 
The remainder of this article is lost.
III. Plan of a proposed Union of the several Colonies of Massachusett’s Bay, New Hampshire, Connecticut, Rhode Island, New York, New Jersey, Pensylvania, Maryland, Virginia, North Carolina, and South Carolina for their mutual Defence and Security, and for extending the British Settlements in North America, with the Reasons and Motives for each Article of the Plan [as far as could be remembered.]
It is proposed. That humble application be made for an act of parliament of Great Britain, by virtue of which one general government may be formed in America including all the said colonies, within and under which government each colony may retain its present constitution, except in the particulars wherein a change may be directed by the said act as hereafter follows.
President General, and Grand Council.
That the said general government be administered by a President General to be appointed and supported by the crown; and a Grand Council to be chosen by the representatives of the people of the several colonies met in their respective assemblies.
It was thought that it would be best the President General should be supported as well as appointed by the crown; that so all disputes between him and the Grand Council concerning his salary might be prevented; as such disputes have been frequently of mischievous consequence in particular colonies, especially in time of public danger. The quit-rents of crown-lands in America, might in a short time be sufficient for this purpose. The choice of members for the grand council is placed in the house of representatives of each government, in order to give the people a share in this new general government, as the crown has its share by the appointment of the President General.
But it being proposed by the gentlemen of the council of New York, and some other counsellors among the commissioners, to alter the plan in this particular, and to give the governors and council of the several provinces a share in the choice of the grand council, or at least a power of approving and confirming or of disallowing the choice made by the house of representatives, it was said:
“That the government or constitution proposed to be formed by the plan, consists of two branches; a President General appointed by the crown, and a council chosen by the people, or by the people’s representatives, which is the same thing.
“That by a subsequent article, the council chosen by the people can effect nothing without the consent of the President General appointed by the crown; the crown possesses therefore full one half of the power of this constitution.
“That in the British constitution, the crown is supposed to possess but one third, the Lords having their share.
“That this constitution seemed rather more favourable for the crown.
“That it is essential to English liberty, [that] the subject should not be taxed but by his own consent or the consent of his elected representatives.
“That taxes to be laid and levied by this proposed constitution will be proposed and agreed to by the representatives of the people, if the plan in this particular be preserved:
“But if the proposed alteration should take place, it seemed as if matters may be so managed as that the crown shall finally have the appointment not only of the President General, but of a majority of the grand council; for, seven out of eleven governors and councils are appointed by the crown:
“And so the people in all the colonies would in effect be taxed by their governors.
“It was therefore apprehended that such alterations of the plan would give great dissatisfaction, and that the colonies could not be easy under such a power in governors, and such an infringement of what they take to be English liberty.
“Besides, the giving a share in the choice of the grand council would not be equal with respect to all the colonies, as their constitutions differ. In some, both governor and council are appointed by the crown. In others, they are both appointed by the proprietors. In some, the people have a share in the choice of the council; in others, both government and council are wholly chosen by the people. But the house of representatives is every where chosen by the people; and therefore placing the right of choosing the grand council in the representatives, is equal with respect to all.
“That the grand council is intended to represent all the several houses of representatives of the colonies, as a house of representatives doth the several towns or counties of a colony. Could all the people of a colony be consulted and unite in public measures, a house of representatives would be needless: and could all the assemblies conveniently consult and unite in general measures, the grand council would be unnecessary.
“That a house of commons or the house of representatives, and the grand council, are thus alike in their nature and intention. And as it would seem improper that the King or house of Lords should have a power of disallowing or appointing members of the house of commons; so likewise that a governor and council appointed by the crown should have a power of disallowing or appointing members of the grand council, (who, in this constitution, are to be the representatives of the people.)
“If the governors and councils therefore were to have a share in the choice of any that are to conduct this general government, it should seem more proper that they chose the President General. But this being an office of great trust and importance to the nation, it was thought better to be filled by the immediate appointment of the crown.
“The power proposed to be given by the plan to the grand council is only a concentration of the powers of the several assemblies in certain points for the general welfare; as the power of the President General is of the powers of the several governors in the same points.
“And as the choice therefore of the grand council by the representatives of the people, neither gives the people any new powers, nor diminishes the power of the crown, it was thought and hoped the crown would not disapprove of it.”
Upon the whole, the commissioners were of opinion, that the choice was most properly placed in the representatives of the people.
Election of Members.
That within months after the passing such act, the house of representatives that happen to be sitting within that time, or that shall be especially for that purpose convened, may and shall choose members for the grand council, in the following proportion, that is to say,


Massachussett’s Bay
7


New Hampshire
  2


Connecticut
  5


Rhode Island
  2


New York
  4


New Jerseys
  3


Pensylvania
  6


Maryland
  4


Virginia
  7


North Carolina
  4


South Carolina
  4



  48


It was thought that if the least colony was allowed two, and the others in proportion, the number would be very great and the expence heavy; and that less than two would not be convenient, as a single person, being by any accident prevented appearing at the meeting, the colony he ought to appear for would not be represented. That as the choice was not immediately popular, they would be generally men of good abilities for business, and men of reputation for integrity; and that forty-eight such men might be a number sufficient. But, though it was thought reasonable that each colony should have a share in the representative body in some degree, according to the proportion it contributed to the general treasury; yet the proportion of wealth or power of the colonies is not to be judged by the proportion here fixed; because it was at first agreed that the greatest colony should not have more than seven members, nor the least less than two: and the settling these proportions between these two extremes was not nicely attended to, as it would find itself, after the first election from the sums brought into the treasury, as by a subsequent article.
Place of first Meeting.
— who shall meet for the first time at the city of Philadelphia in Pensylvania, being called by the President General as soon as conveniently may be after his appointment.
Philadelphia was named as being the nearer the center of the colonies where the Commissioners would be well and cheaply accommodated. The high-roads through the whole extent, are for the most part very good, in which forty or fifty miles a day may very well be and frequently are travelled. Great part of the way may likewise be gone by water. In summer-time the passages are frequently performed in a week from Charles Town to Philadelphia and New York; and from Rhode Island to New York through the Sound in two or three days; and from New York to Philadelphia by water and land in two days, by stage-boats and wheel-carriages that set out every other day. The journey from Charles Town to Philadelphia may likewise be facilitated by boats running up Chesapeak Bay three hundred miles. But if the whole journey be performed on horseback, the most distant members, (viz. the two from New Hampshire and from South Carolina) may probably render themselves at Philadelphia in fifteen or twenty-days; the majority may be there in much less time.
  New Election.
That there shall be a new election of the members of the Grand Council every three years; and on the death or resignation of any member, his place shall be supplied by a new choice at the next sitting of the assembly of the colony he represented.
Some colonies have annual assemblies, some continue during a governor’s pleasure; three years was thought a reasonable medium, as affording a new member time to improve himself in the business, and to act after such improvement; and yet giving opportunities, frequent enough, to change him if he has misbehaved.
  Proportion of Members after the first three Years.
That after the first three years, when the proportion of money arising out of each colony to the general treasury can be known, the number of members to be chosen for each colony shall from time to time, in all ensuing elections, be regulated by that proportion (yet so as that the number to be chosen by any one province be not more than seven, nor less than two).
By a subsequent article it is proposed, that the general council shall lay and levy such general duties as to them may appear most equal and least burthensome, &c. Suppose, for instance, they lay a small duty or excise on some commodity imported into or made in the colonies, and pretty generally and equally used in all of them; as rum perhaps, or wine: the yearly produce of this duty or excise, if fairly collected, would be in some colonies greater, in others less, as the colonies are greater or smaller. When the collectors accounts are brought in, the proportions will appear; and from them it is proposed to regulate the proportion of representatives to be chosen at the next general election, within the limits however of seven and two. These numbers may therefore vary in course of years, as the colonies may in the growth and increase of people. And thus the quota of tax from each colony would naturally vary with its circumstances; thereby preventing all disputes and dissatisfactions about the just proportions due from each; which might otherwise produce pernicious consequences, and destroy the harmony and good agreement that ought to subsist between the several parts of the union.
  Meetings of the Grand Council, and Call.
That the Grand Council shall meet once in every year and oftener if occasion require, at such time and place as they shall adjourn to at the last preceding meeting, or as they shall be called to meet at by the President General on any emergency; he having first obtained in writing the consent of seven of the members to such call, and sent due and timely notice to the whole.
It was thought, in establishing and governing new colonies or settlements, regulating Indian trade, Indian treaties, &c. there would be every year sufficient business arise to require at least one meeting, and at such meeting many things might be suggested for the benefit of all the colonies. This annual meeting may either be at a time or place certain, to be fixed by the President General and grand council at their first meeting; or left at liberty, to be at such time and place as they shall adjourn to, or be called to meet at by the President General.
In time of war it seems convenient, that the meeting should be in that colony, which is nearest the seat of action.
The power of calling them on any emergency seemed necessary to be vested in the President General; but that such power might not be wantonly used to harass the members, and oblige them to make frequent long journies to little purpose, the consent of seven at least to such call was supposed a convenient guard.
  Continuance.
That the Grand Council have power to choose their speaker; and shall neither be dissolved, prorogued, nor continued sitting longer than six weeks at one time; without their own consent or the special command of the crown.
The speaker should be presented for approbation; it being convenient, to prevent misunderstandings and disgusts, that the mouth of the council should be a person agreeable, if possible, both to the council and the President General.
Governors have sometimes wantonly exercised the power of proroguing or continuing the sessions of assemblies, merely to harass the members and compel a compliance; and sometimes dissolve them on slight disgusts. This it was feared might be done by the President General, if not provided against: and the inconvenience and hardship would be greater in the general government than in particular colonies, in proportion to the distance the members must be from home, during sittings, and the long journies some of them must necessarily take.
  Members’ Allowance.
That the members of the Grand Council shall be allowed for their service ten shillings sterling per diem, during their session and journey to and from the place of meeting; twenty miles to be reckoned a day’s journey.

It was thought proper to allow some wages, lest the expence might deter some suitable persons from the service; and not to allow too great wages, lest unsuitable persons should be tempted to cabal for the employment for the sake of gain. Twenty miles was set down as a day’s journey to allow for accidental hinderances on the road, and the greater expences of travelling than residing at the place of meeting.
  Assent of President General and his Duty.
That the assent of the President General be requisite to all acts of the Grand Council; and that it be his office and duty to cause them to be carried into execution.
The assent of the President General to all acts of the grand council was made necessary, in order to give the crown its due share of influence in this government, and connect it with that of Great Britain. The President General, besides one half of the legislative power, hath in his hands the whole executive power.
  Power of President General and Grand Council. Treaties of Peace and War.
That the President General, with the advice of the Grand Council, hold or direct all Indian treaties in which the general interest of the colonies may be concerned; and make peace or declare war with Indian nations.
The power of making peace or war with Indian nations is at present supposed to be in every colony, and is expressly granted to some by charter, so that no new power is hereby intended to be granted to the colonies. But as, in consequence of this power, one colony might make peace with a nation that another was justly engaged in war with; or make war on slight occasions without the concurrence or approbation of neighbouring colonies, greatly endangered by it; or make particular treaties of neutrality in case of a general war, to their own private advantage in trade, by supplying the common enemy; of all which there have been instances — it was thought better to have all treaties of a general nature under a general direction; that so the good of the whole may be consulted and provided for.

  Indian Trade.
That they make such laws as they judge necessary for regulating all Indian trade.
Many quarrels and wars have arisen between the colonies and Indian nations, through the bad conduct of traders; who cheat the Indians after making them drunk, &c. to the great expence of the colonies both in blood and treasure. Particular colonies are so interested in the trade as not to be willing to admit such a regulation as might be best for the whole; and therefore it was thought best under a general direction.
  Indian Purchases.
That they make all purchases from Indians for the crown, of lands not now within the bounds of particular colonies or that shall not be within their bounds when some of them are reduced to more convenient dimensions.
Purchases from the Indians made by private persons, have been attended with many inconveniences. They have frequently interfered, and occasioned uncertainty of titles, many disputes and expensive law-suits, and hindered the settlement of the land so disputed. Then the Indians have been cheated by such private purchases, and discontent and wars have been the consequence. These would be prevented by public fair purchases.
Several of the colony charters in America extend their bounds to the South Sea, which may be perhaps three or four thousand miles in length to one or two hundred miles in breadth. It is supposed they must in time be reduced to dimensions more convenient for the common purposes of government.
Very little of the land in those grants is yet purchased of the Indians.

It is much cheaper to purchase of them, than to take and maintain the possession by force: for they are generally very reasonable in their demands for land; and the expence of guarding a large frontier against their incursions is vastly great; because all must be guarded and always guarded, as we know not where or when to expect them.
  New Settlements.
That they make new settlements on such purchases by granting lands in the King’s name, reserving a quit-rent to the crown for the use of the general treasury.
It is supposed better that there should be one purchaser than many; and that the crown should be that purchaser, or the union in the name of the crown. By this means the bargains may be more easily made, the price not inhanced by numerous bidders, future disputes about private Indian purchases, and monopolies of vast tracts to particular persons (which are prejudicial to the settlement and peopling of a country) prevented; and the land being again granted in small tracts to the settlers, the quit-rents reserved may in time become a fund for support of government, for defence of the country, ease of taxes, &c.
Strong forts on the lakes, the Ohio, &c. may at the same time they secure our present frontiers, serve to defend new colonies settled under their protection; and such colonies would also mutually defend and support such forts, and better secure the friendship of the far Indians.
A particular colony has scarce strength enough to extend itself by new settlements, at so great a distance from the old: but the joint force of the union might suddenly establish a new colony or two in those parts, or extend an old colony to particular passes, greatly to the security of our present frontiers, increase of trade and people, breaking off the French communication between Canada and Louisiana, and speedy settlement of the intermediate lands.

The power of settling new colonies is therefore thought a valuable part of the plan; and what cannot so well be executed by two unions as by one.
  Laws to govern them.
That they make laws for regulating and governing such new settlements, till the crown shall think fit to form them into particular governments.
The making of laws suitable for the new colonies, it was thought would be properly vested in the President General and grand council; under whose protection they will at first necessarily be, and who would be well acquainted with their circumstances, as having settled them. When they are become sufficiently populous, they may by the crown, be formed into compleat and distinct governments.
The appointment of a Sub-president by the crown, to take place in case of the death or absence of the President General, would perhaps be an improvement of the plan; and if all the governors of particular provinces were to be formed into a standing council of state, for the advice and assistance of the President General, it might be another considerable improvement.
  Raise Soldiers and equip Vessels, &c.
That they raise and pay soldiers and build forts for the defence of any of the colonies, and equip vessels of force to guard the coasts and protect the trade on the ocean, lakes, or great rivers; but they shall not impress men in any colony without the consent of the legislature.
It was thought, that quotas of men to be raised and paid by the several colonies, and joined for any public service, could not always be got together with the necessary expedition. For instance, suppose one thousand men should be wanted in New Hampshire on any emergency; to fetch them by fifties and hundreds out of every colony as far as South Carolina, would be inconvenient, the transportation chargeable, and the occasion perhaps passed before they could be assembled; and therefore that it would be best to raise them (by offering bounty-money and pay) near the place where they would be wanted, to be discharged again when the service should be over.

Particular colonies are at present backward to build forts at their own expence, which they say will be equally useful to their neighbouring colonies; who refuse to join, on a presumption that such forts will be built and kept up, though they contribute nothing. This unjust conduct weakens the whole; but the forts being for the good of the whole, it was thought best they should be built and maintained by the whole, out of the common treasury.
In the time of war, small vessels of force are sometimes necessary in the colonies to scour the coast of small privateers. These being provided by the Union, will be an advantage in turn to the colonies which are situated on the sea, and whose frontiers on the land-side, being covered by other colonies, reap but little immediate benefit from the advanced forts.
  Power to make Laws, lay Duties, &c.
That for these purposes they have power to make laws, and lay and levy such general duties, imports, or taxes, as to them shall appear most equal and just, (considering the ability and other circumstances of the inhabitants in the several colonies,) and such as may be collected with the least inconvenience to the people; rather discouraging luxury, than loading industry with unnecessary burthens.
The laws which the President General and grand council are impowered to make, are such only as shall be necessary for the government of the settlements; the raising, regulating and paying soldiers for the general service; the regulating of Indian trade; and laying and collecting the general duties and taxes. (They should also have a power to restrain the exportation of provisions to the enemy from any of the colonies, on particular occasions, in time of war.) But it is not intended that they may interfere with the constitution and government of the particular colonies; who are to be left to their own laws, and to lay, levy, and apply their own taxes as before.
  General Treasurer and Particular Treasurer.
That they may appoint a General Treasurer and Particular Treasurer in each government when necessary; and from time to time may order the sums in the treasuries of each government into the general treasury; or draw on them for special payments, as they find most convenient.

The treasurers here meant are only for the general funds; and not for the particular funds of each colony, which remain in the hands of their own treasurers at their own disposal.
  Money how to issue.
Yet no money to issue but by joint orders of the President General and Grand Council; except where sums have been appropriated to particular purposes, and the President General is previously impowered by an act to draw for such sums.
To prevent misapplication of the money, or even application that might be dissatisfactory to the crown or the people, it was thought necessary to join the President General and grand council in all issues of money.
  Accounts.
That the general Accounts shall be yearly settled and reported to the several assemblies.
By communicating the accounts yearly to each assembly, they will be satisfied of the prudent and honest conduct of their representatives in the grand council.
Quorum.
That a quorum of the Grand Council impowered to act with the President General, do consist of twenty-five members; among whom there shall be one or more from a majority of the colonies.
The quorum seems large, but it was thought it would not be satisfactory to the colonies in general, to have matters of importance to the whole transacted by a smaller number, or even by this number of twenty-five, unless there were among them one at least from a majority of the colonies; because otherwise the whole quorum being made up of members from three or four colonies at one end of the union, something might be done that would not be equal with respect to the rest, and thence dissatisfactions and discords might rise to the prejudice of the whole.
Laws to be transmitted.
That the laws made by them for the purposes aforesaid shall not be repugnant, but, as near as may be, agreeable to the laws of England, and shall be transmitted to the King in council for approbation as soon as may be after their passing; and if not disapproved within three years after presentation, to remain in force.
This was thought necessary for the satisfaction of the crown, to preserve the connection of the parts of the British empire with the whole, of the members with the head, and to induce greater care and circumspection in making of the laws, that they be good in themselves and for the general benefit.
  Death of the President General.
That in case of the death of the President General, the speaker of the Grand Council for the time being shall succeed, and be vested with the same powers and authorities, to continue till the King’s pleasure be known.
It might be better, perhaps, as was said before, if the crown appointed a Vice President, to take place on the death or absence of the President General; for so we should be more sure of a suitable person at the head of the colonies. On the death or absence of both, the speaker to take place (or rather the eldest King’s-governor) till his Majesty’s pleasure be known.
  Officers how appointed.
That all military commission officers, whether for land or sea service, to act under this general constitution, shall be nominated by the President General; but the approbation of the Grand Council is to be obtained, before they receive their commissions. And all civil officers are to be nominated by the Grand Council, and to receive the President General’s approbation before they officiate.
It was thought it might be very prejudicial to the service, to have officers appointed unknown to the people, or unacceptable; the generality of Americans serving willingly under officers they know; and not caring to engage in the service under strangers, or such as are often appointed by governors through favour or interest. The service here meant, is not the stated settled service in standing troops; but any sudden and short service, either for defence of our own colonies, or invading the enemies country; (such as, the expedition to Cape Breton in the last war; in which many substantial farmers and tradesmen engaged as common soldiers under officers of their own country, for whom they had an esteem and affection; who would not have engaged in a standing army, or under officers from England.) It was therefore thought best to give the council the power of approving the officers, which the people will look upon as a great security of their being good men. And without some such provision as this, it was thought the expence of engaging men in the service on any emergency would be much greater, and the number who could be induced to engage much less; and that therefore it would be most for the King’s service and general benefit of the nation, that the prerogative should relax a little in this particular throughout all the colonies in America; as it had already done much more in the charters of some particular colonies, viz. Connecticut and Rhode Island.
The civil officers will be chiefly treasurers and collectors of taxes; and the suitable persons are most likely to be known by the council.
  Vacancies how supplied.
But in case of vacancy by death, or removal of any officer civil or military under this constitution, the governor of the province in which such vacancy happens, may appoint till the pleasure of the President General and Grand Council can be known.
The vacancies were thought best supplied by the governors in each province, till a new appointment can be regularly made; otherwise the service might suffer before the meeting of the President General and grand council.
Each Colony may defend itself on Emergency, &c.
That the particular military as well as civil establishments in each colony remain in their present state, the general constitution notwithstanding; and that on sudden emergencies any colony may defend itself and lay the accounts of expence thence arising before the President General and general council, who may allow and order payment of the same as far as they judge such accounts just and reasonable.
Otherwise the Union of the whole would weaken the parts, contrary to the design of the union. The accounts are to be judged of by the President General and grand council, and allowed if found reasonable: this was thought necessary to encourage colonies to defend themselves, as the expence would be light when borne by the whole; and also to check imprudent and lavish expence in such defences.

Remark, Feb. 9. 1789.
On Reflection it now seems probable, that if the foregoing Plan or some thing like it, had been adopted and carried into Execution, the subsequent Separation of the Colonies from the Mother Country might not so soon have happened, nor the Mischiefs suffered on both sides have occurred, perhaps during another Century. For the Colonies, if so united, would have really been, as they then thought themselves, sufficient to their own Defence, and being trusted with it, as by the Plan, an Army from Britain, for that purpose would have been unnecessary: The Pretences for framing the Stamp-Act would then not have existed, nor the other Projects for drawing a Revenue from America to Britain by Acts of Parliament, which were the Cause of the Breach, and attended with such terrible Expence of Blood and Treasure: so that the different Parts of the Empire might still have remained in Peace and Union. But the Fate of this Plan was singular. For tho’ after many Days thorough Discussion of all its Parts in Congress it was unanimously agreed to, and Copies ordered to be sent to the Assembly of each Province for Concurrence, and one to the Ministry in England for the Approbation of the Crown. The Crown disapprov’d it, as having plac’d too much Weight in the democratic Part of the Constitution; and every Assembly as having allow’d too much to Prerogative. So it was totally rejected.
 Endorsed: Feb. 9, 1789. Dr. Franklin.
